In a proceeding to vacate respondent’s notice to arbitrate, petitioner appeals from an order of the Supreme Court, Nassau County, dated September 23, 1975, which denied the application. Order affirmed, with $50 costs and disbursements. The filing of a notice of claim pursuant to CPLR 9802 does not constitute a waiver of the right to arbitrate (Matter of Town of Islip v Stoye, 29 NY2d 524). The parties should proceed *592to arbitration as soon as possible. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Hawkins, JJ., concur.